Stephens, J.
Videtto was sued on a promissory note, and by his plea contended that he was not indebted, for the reason that at the time he executed the note he delivered to the plaintiffs two second-hand automobiles which they were to sell and credit on the note, ■ and that they did actually sell the automobiles for a sum in excess of the amount due thereon, and he prayed judgment for the excess. The evidence was in sharp conflict as to the *763agreement with reference to the sale of the two second-hand automobiles. The jury, as they had a right to do, accepted the plaintiff’s version and returned a verdict in favor of the plaintiff. The defendant assigns error upon the court’s failure to charge as requested, and upon several excerpts from the charge given. The charge of the court when read in its entirety is full, fair, and submits the issues, without confusion, to the jury. The defendant has had a legal trial of his case, and for no reason shown by the record did the court, after having approved the verdict upon the findings of fact, err in overruling the motion for a new trial.

Judgment affirmed.

Jenkins, P. J., and Bell, J., concur.